This is the second appeal in this case. Coulliette v. State,22 Ala. App. 649, 119 So. 511.
The indictment charged murder in the first degree. On the former trial there was a conviction for the offense of murder in the second degree; and, before entering upon the trial, from the judgment of which this appeal was taken, the accused interposed a plea of autrefois acquit as to murder in the first degree, which plea was properly confessed by the state. On this trial the defendant interposed the plea of "not guilty," and also the special plea of not guilty by reason of insanity. The trial resulted in a conviction for the offense of manslaughter in the first degree, and the jury fixed the punishment at imprisonment for ten years. Thereupon the court duly pronounced judgment and sentenced *Page 617 
appellant to imprisonment in the penitentiary in accordance with the verdict of the jury.
This court has carefully read and considered the entire evidence in this case, which presents questions of fact only. An extended discussion of the points of decision is not deemed necessary. Each exception reserved to the court's rulings has had our consideration. There appears no reversible error in this connection. Nor was there error in refusing to give the affirmative charge requested by the defendant. As stated, under the issues involved upon this trial and the evidence adduced, a clear-cut question of fact only was presented. The case was therefore properly submitted to the jury under an able, fair, and explicit charge of the court. We are of the opinion that the evidence was ample to sustain the verdict of the jury and to support the judgment of conviction pronounced and entered. Said judgment is affirmed.
Affirmed.